Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on January 28, 2022 amends independent claims 1-7.  Claims 1-12 are pending.

Response to Arguments
During the interview on January 18, 2022, Examiner stated that paragraphs [0049-0050] do not provide support for “storing of the plan data and the captured 
 “Based on the received relation information, for each piece of plan information, a folder that contains a captured image related to the plan information, and also creates, for each piece of travelling schedule information, a folder that contains a captured image related to the traveling schedule information.  For a created folder, the date and the scheduled visiting place in the plan information, such as "August 20, AA Castle", may be displayed.  Also, for a created folder, the date and information regarding the traveling route in the travelling schedule information, such as "August 20, Landscape on Route XX", may be displayed.  The content of a created folder may be displayed using a file management application or the like.
When the accepting unit 36 accepts a user's selecting operation for plan information or travelling schedule information displayed on the schedule screen, the processing unit 32 displays, on the display unit 38, the content of a folder associated with the plan information or travelling schedule information for which the selecting operation has been accepted.  Thus, content of a desired folder can be easily displayed based on plan information or the like on the schedule screen, thereby improving the convenience.”
While the specification, at [0049-0050], may disclose creating a folder containing a captured image, there is no evidence that supports storing both the plan data AND 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding each of claims 1, 4, and 5, the Applicant has claimed subject matter that was not adequately described in the specification.  New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure stored in different locations in the memory upon capturing the image, or that “not relate together the captured image with the plan data for the scheduled visiting place such that the captured image and the data plan will remain separately stored” as alleged by the Applicant.  Furthermore, while the specification may disclose that the processing unit 32 may acquire the image capture date and time of a captured image and the image capture position of the captured image, nowhere does the specification disclose that the memory of a terminal device stores the corresponding metadata of the captured image as recited in each of 
Regarding each of claims 1, 4, and 5, the Applicant has claimed subject matter that was not adequately described in the specification.  New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement.  For example, the Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the following claim limitation recited in claim 4: “generate, by a first processor of the terminal device, a digital folder stored in the memory, the folder being a representation of a specific location within the memory, the first processor being operatively coupled to the memory, and the first processor is programmed to function with the memory to generate the digital folder”.  While the specification may disclose a storage unit 34 as depicted in Figure 2, the specification does not disclose a memory in the terminal device.  Moreover, the specification does not disclose anything about “the folder being a representation of a specific location with the memory”.  

Regarding each of claims 1, 4, and 5, the Applicant has claimed subject matter that was not adequately described in the specification.  New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement.  For example, the Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the following claim limitation: “in response to the terminal device receiving the data signal from the server indicating that the captured image is related together with the plan data for the scheduled visiting place, the first processor of the terminal device is configured to function with the memory to transfer the stored captured image and the plan data to be stored together in the folder at a same location within the memory, and the terminal device is configured to display, on a display, captured image and the plan data together in a folder at a same location within a memory.  Furthermore, nowhere does the specification disclose anything about displaying on a display the contents of a folder which includes BOTH the captured image AND the plan data for a scheduled visiting place.  While the specification, at [0049-0050], may disclose creating a folder containing a captured image, there is no evidence that supports storing both the plan data AND the captured image within a digital folder, as alleged by the Applicant.  Therefore, the foregoing newly presented limitations have been rejected under 35 U.S.C. 112 (a), first paragraph, as failing to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-7 refers back to “the processor”.  However, there is no antecedent basis for “the processor” when referring back to their base claim and intervening claim (i.e., claims 1-2).  Thus, it is unclear what “the processor” is referring back to.  Appropriate corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected 35 U.S.C. 102(a)(1) as being unpatentable over Sundstrom et al. (US 2008/0037826).
Regarding claim 1, Sundstrom teaches an information processing system, (see Sundstrom at [0022] in conjunction with Fig. 1A which discloses a client/server model including a photo planning and tracking service/application 12 that is accessible to a user and/or an image capture device 14 over a network 15, such as the Internet.  In one embodiment, the photo planning and tracking service may be part of a photosharing web site that allows a user to store and share captured images 36.  The photo planning and tracking service may be a part of a photosharing web site.  Examiner notes that the photo planning and tracking service/application would be executed on an information processing device, such as a computing device of the photosharing website.) 
comprising:  a terminal device including: (see Sundstrom at Fig. 1 which illustratively discloses an image capture device 14)
a camera configured to capture an image; (see Sundstrom at [0023] which discloses that the image capture devices 14 may include a digital camera)
a memory configured to store the captured image and corresponding metadata, and store plan data including a geographic location of a scheduled visiting place (see Sundstrom at [0028] which discloses a local image plan database 22b and a captured image database 24 in the image capture device 14; also see Sundstrom at [0056] which discloses a removable storage device such as a memory card of USB stick; see Sundstrom at [0027] and at Fig. 1C which discloses and depicts metadata 28.  Also, see Sundstrom at [0032] which discloses an image planner 16 which allows the user to enter image capture criteria 26 which includes a list of locations.  Examiner maps the image plan capture criteria to the recited plan data.)
the captured image and the plan data are stored in different locations in the memory upon capturing the image, (see Sundstrom at Fig. 1C which illustratively depicts an image capture device 14 comprising two different storage databases, image plan DB 22b for storing plan data and captured image DB 24 for storing the captured image.)
the metadata of the captured image including a date and an image capture position that is a geographic location of the captured image; (see Sundstrom at [0058] in conjunction with Fig. 6 which discloses that the image capture device 14 used to capture the image 36 provides the following metadata for the image 36: a filename 602, date and optionally may include location (provided by a global positioning system).
and a first processor operatively coupled to the memory, the first processor being programmed to function with the memory to generate a digital folder stored in the memory, the folder being a representation of a specific location within the memory; (see Sundstrom at [0020] which discloses that in each of the embodiments, at least some of the various actions can be performed by program instructions being executed by one or more processors; Examiner maps one of the one or more processors to the first processor; also see Sundstrom at [0023] which discloses that an image capture device 14 may comprise any electronic device that is capable of capturing digital still and/or video images 36; see Sundstrom at [0056] which discloses that a memory card or a USB stick may be used to store and transfer stored images between the image capture device 14 to the photo planning and tracking service application 12.)
and a server including a second processor programmed to: acquire, from a terminal device, (i) the image capture position of the captured image, which is captured by the terminal device, and (ii) the plan data; (see Sundstrom at [0020] which discloses that in each of the embodiments, at least some of the various actions can be performed by program instructions being executed by one or more processors; Examiner maps one of the one or more processors to the second processor; see Sundstrom at Fig. 1C which illustratively depicts the user providing descriptions / 
determine whether the image capture position of the captured image is within or near the scheduled visiting place by comparing the geographic location of the scheduled visiting place with the geographic location of the captured image (see Sundstrom at [0038] which discloses that an image capture plan 32 includes location information about the event associated with the image capture plan 32.  Sundstrom at 
in response to the image capture position of the captured image being located within or near the scheduled visiting place, relate together the captured image with the plan data for the scheduled visiting place; (see Sundstrom at [0032] which discloses that image capture criteria 26 may include locations; see Sundstrom at [0033] which discloses that one of the constraints for completion of an image capture occurrence includes specifying an image capture location for the image; see Sundstrom at [0039] location of the event.   Examiner maps location criteria or constraint of the event to the scheduled visiting place.  Sundstrom, at [0058-0059] discloses that example metadata associated with an image capture which may be uploaded to the progress monitor of the photo planning and tracking service 12, by a user, include time of capture 604, date 606, description/metadata 28, and description/subject 610.  Sundstrom at [0060] discloses that the user is given the opportunity to enter and associate information/metadata 28 to a captured image.  Sundstrom at [0065] further discloses that if the information received for an image capture occurrence comprises metadata, then the progress monitor 18 determines the progress in complying with the image capture criteria by comparing the metadata of the captured image to the image capture criteria 26 of the image capture plan 32 stored in the image plan database 22.  Examiner maps the comparing done by the progress monitor of the metadata to the image capture criteria of the image capture plan to the relating together of the captured image with the plan data.)
in response to the image capture position of the captured image not being located within or near the scheduled visiting place, not relate together the captured image with the plan data for the scheduled visiting place such that the captured image and the plan data will remain separately stored; (See Sundstrom at [0023] which 
and generate and transmit, to the terminal device, a data signal indicating the relating together or the not relating together between the captured image and the plan data, (see Sundstrom at Fig. 1 and at [0023] which discloses an image capture device 14 which may comprise a digital camera, digital video camera, a camera phone, a camera-equipped personal digital assistant (PDA), a personal computer (PC), and the 
wherein: in response to the terminal device receiving the data signal from the server indicating that the captured image is related together with the plan data for the scheduled visiting place, the first processor of the terminal device is configured to function with the memory to transfer the stored captured image and the plan data to be stored together in the folder at a same location within the memory, and the terminal device is configured to display, on a display, contents of the folder, which includes the captured image and the plan data for the scheduled visiting place, in response to receiving an inputted selection operation (see Sundstrom at Fig. 1C illustratively depicting image capture device 14 comprising the image plan databases 22a, 22b and the captured image database 24; see Sundstrom at [0033] which discloses that the image capture criterion 26 that defines the image capture plan 32 may be preferably stored in the image plan database 22 (i.e., 22a or 22b); also see Sundstrom at 

Independent claim 4 is directed towards a method that is performed by the information processing system of claim 1.  Independent claim 5 is directed towards a non-transitory computer-readable recording medium encoded with a program comprising computer-implemented modules that perform the steps of the information processing system of claim 1.  The cited portions of Sundstrom used in the rejection of claim 1 teach the method of claim 4 and the steps performed by the non-transitory computer-readable recording medium of claim 5.  Therefore, independent claims 4 and 5 are rejected under the same rationale used in the rejection of independent claim 1.
Regarding claim 2, Sundstrom teaches the information processing system of claim 1, wherein: the second processor acquires an image capture date and time of the captured image; (see Sundstrom at [0058] which discloses that metadata such as time of capture 604, and the date 606 is provided by the image capture device 14 when the image is captured) the plan data includes a period of time of stay at the scheduled visiting place; (see Sundstrom at elements 404 and 404b of Fig. 4A which depicts plan name, plan type, date, time frame, and time interval or duration, and location of an event.  Examiner maps time interval to period of stay.) and, when the image capture position of the captured image is present within or near the scheduled visiting place (see Lee at [0021] which discloses that upon detecting that an image has been captured, the mobile computing device or a server computing device communicatively coupled to the mobile computing device determines a location at which the image was captured.  Examiner maps location at which image was captured to image capture position of the captured image.) and when the image capture date and time of the captured image and the period of time of the stay at the scheduled visiting place satisfy a predetermined relation, the processor relates together the captured image with the plan data for the scheduled visiting place (see Sundstrom at [0039] which discloses that the data stored in the image capture plan may include a time-frame for the event that includes a data of the image capture event, and a time interval or duration of the event, and a location of the event.   Sundstrom, at [0058-0059] discloses that example metadata associated with an image capture which may be uploaded to the progress monitor of the photo planning and tracking service 12, by a user, include time of capture 604, date 606, description/metadata 28, and description/subject 610.  Sundstrom at [0060] discloses that the user is given the opportunity to enter and associate information/metadata 28 to a captured image.  Sundstrom at [0065] further discloses 
	Regarding claim 3, Sundstrom teaches the information processing system of claim 1, wherein the second processor is configured to: acquire travelling schedule information including a traveling route from a departure point to the scheduled visiting place, wherein, (see Sundstrom at [0033] disclosing location information of each image to be captured; see Sundstrom at [0039] in conjunction with Fig. 4A, which discloses a plan name, plan type, a time-frame for an event that includes a date of the image capture event, a time interval or duration of the event, and a location of the event.  Examiner maps the locations of the events in the image capture plan to the travelling schedule information including a travel route from a departure point to the scheduled visiting place.) when the image capture position of the captured image is present on or near the traveling route, (see Lee at [0021] which discloses that upon detecting that an image has been captured, the mobile computing device or a server computing device communicatively coupled to the mobile computing device determines a location at which the image was captured.  Examiner maps location at which image relate together the captured image with the travelling schedule information for the traveling route (see Sundstrom at [0065] which discloses that if the information received for an image capture occurrence comprises metadata, then the progress monitor 18 determines the progress in complying with the image capture criteria by comparing the metadata of the captured image to the image capture criteria 26 of the image capture plan 32 stored in the image plan database 22.  Examiner maps the comparing done by the progress monitor to the relating together the captured image to the travelling schedule information for the traveling route.)
Regarding claim 6, Sundstrom teaches the information processing system of claim 2, wherein, in response to the image capture position of the captured image not being located within or near the scheduled visiting place, or when the image capture date and time of the captured image and the period of time of stay at the scheduled visiting place not satisfying the predetermined relation, the processor is configured to not relate together the captured image with the plan data for the scheduled visiting place (see Sundstrom at [0065] which discloses that if the information received for an image capture occurrence comprises metadata, then the progress monitor 18 determines the progress in complying with the image capture criteria by comparing the metadata to the image capture criteria 26 defining the image capture plan 32 stored in the image plan database 22.  Examiner maps the comparing done by the progress 
Regarding claim 7, Sundstrom teaches the information processing system of claim 3, wherein, in response to the image capture position of the captured image not being located on or near the traveling route, the processor is configured to not relate together the captured image with the travelling schedule information for the traveling route. (see Sundstrom at [0033] disclosing location information of each image to be captured; see Sundstrom at [0039] in conjunction with Fig. 4A, which discloses a plan name, plan type, a time-frame for an event that includes a date of the image capture event, a time interval or duration of the event, and a location of the event.  Examiner maps the locations of the events in the image capture plan to the travelling schedule information including a travel route from a departure point to the scheduled visiting place.  Also, see Sundstrom at [0065] which discloses that if the information received for an image capture occurrence comprises metadata, then the progress monitor 18 determines the progress in complying with the image capture criteria by comparing the metadata to the image capture criteria 26 defining the image capture plan 32 stored in 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661